Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Applicant’s arguments filed on December 20, 2019, in which claims 1-15, 17, 18, and 32-33 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 13-15, 17-18, 25, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2019/0274117).
Regarding claims 1, 10, 17, 25, 32, and 33, Zhang teaches a data transmission method, comprising: sending, by a base station, a first paging message carrying first indication information to a terminal, wherein the first indication information is used for indicating that the terminal determines a first signaling flow (i.e., receiving a paging message transmitted by a (base station) network side device [0006], [0060]-[0063], a network side device (base station) transmits a paging message to a terminal [0004], [0060]-[0063], the terminal generates a message according to the paging message [0065]-[0066]); receiving, by the base station, the first signaling flow sent by the 
Note: signaling flow is a message transmitted/received by the base station or the mobile terminal.
Regarding claims 2, 18, Zhang teaches before sending, by the base station, the first paging message carrying the first indication information to the terminal, the method comprises: receiving, by the base station, a second paging message sent by a core network (i.e., transmitting a paging message to a network side device, wherein the paging message is used to indicate whether to transmit the downlink data packets to a terminal or not; transmitting the downlink data packets to the network side device, so that the network side device transmits the downlink data packets to the terminal according to the paging message [0008]); wherein sending, by the base station, the first paging message carrying the first indication information to the terminal comprises: in response to determining that the base station determines, according to the second 
Regarding claim 3, Zhang teaches the terminal satisfying the preset condition comprises at least one of: power consumption of the terminal satisfying preset power consumption, or a latency of the terminal satisfying a preset latency (i.e, power consumptions of the terminal and the network side device may be reduced, and overheads of network signaling may be reduced [0057]).
Regarding claims 4, 11, Zhang teaches preamble index indication information or physical random access channel (PRACH) resource indication information bearing a preamble (i.e., the paging message further carries a random access preamble index, and the message 1 in the random access procedure carries the random access preamble corresponding to the random access preamble index [0340], [0355]).
Regarding claims 8, 14, Zhang teaches the second signaling flow further carries second indication information indicating that a transmission of the downlink data is completed ([0055]-[0056]).
Regarding claims 9, 15, Zhang teaches after sending, by the base station, the second signaling flow to the terminal, the method further comprises: receiving, by the base station, a radio resource control (RRC) suspension response that is generated by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0274117) in Oroskar et al. (US 9,942,412).
Regarding claims 5, 12, Zhang teaches all the limitations except selecting, by the base station, a preamble and a PRACH resource, and generating the preamble index indication information corresponding to the preamble and the PRACH resource indication information corresponding to the PRACH resource; and
sending, by the base station, the first paging message carrying the preamble index indication information and the PRACH resource indication information to the terminal.
	However, the preceding limitations are known in the art of communications. Oroskar teaches the eNodeB may add this contention-free preamble into a paging message that the eNodeB receives from another entity, such as from MME 38, before the eNodeB transmits the paging message, including the contention-free preamble, on the air interface for receipt by the UE. For instance, the MME may generate and transmit to the eNodeB a paging message destined to the UE but not including a .
	
Allowable Subject Matter
Claims 6, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Regarding the “sending, by a base station, a first paging message carrying first indication information to a terminal, wherein the first indication information is used for indicating that the terminal determines a first signaling flow”. The Applicant argues that Zhang merely discloses a network side device that transmits a paging message to a  a network side device (base station) transmits a paging message to a terminal [0004], [0060]-[0063], the terminal generates a message according to the paging message [0065]-[0066]). The paging message carries the random access preamble index ([0097]-[0099], [0118]).
The Applicant further argues that Zhang fails to teach receiving, by the base station, the first signaling flow sent by the terminal, and identifying the terminal according to the first signaling flow. However, the Examiner disagrees and maintains that it reads on (step B) the terminal transmits a message (Msg1) to the base station, wherein the step may be the reply message transmitted to the network side device in response to the data transmission indication after the terminal receives the data transmission indication, the terminal may determine, according to a situation of the terminal (such as whether the terminal supports the capability of receiving data packets without the state transition), whether to perform an operation indicated by the data transmission indication or not ([0116]-[0118]).
The Applicant argues that the dependent claims are allowable due to their dependency to the independent claims. Given that the independent claims have been rejected, therefore the rejection is maintained.
	With respect to the rejection of Xie, the Applicant’s argument is persuasive. Therefore, the Examiner withdraws the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN A GELIN/Primary Examiner, Art Unit 2643